                  Case 2:20-cv-01587-RAJ Document 4 Filed 10/29/20 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   SCOTT FRANCIS ICEBERG,

 9                              Plaintiff,                 CASE NO. 2:20-cv-01587-RAJ

10           v.                                            ORDER GRANTING
                                                           APPLICATION TO PROCEED IN
11   HOUSING AUTHORITY OF                                  FORMA PAUPERIS
     SNOHOMISH COUNTY, DUANE
12   LEONARD,

13                              Defendants.

14          Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED. Plaintiff
15   may proceed without prepayment of costs or fees or the necessity of giving security therefore.
16          The Clerk is directed to send a copy of this Order to plaintiff.
17          DATED this 29th day of October, 2020.
18

19                                                        A
                                                          BRIAN A. TSUCHIDA
20                                                        United States Magistrate Judge

21

22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
